                                           Case 5:20-cr-00049-LHK Document 13 Filed 05/21/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    USA,                                               Case No. 20-cr-00049-LHK-1 (SVK)
                                                       Plaintiff,
                                   8
                                                                                           DETENTION ORDER
                                                v.
                                   9

                                  10    CHRISTIAN HERNANDEZ,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           This matter came on for a public telephonic detention hearing on May 21, 2020.

                                  14   Defendant consented to appear telephonically, in light of the current public health restrictions.

                                  15   AFPD Severa Keith, AUSA Jimmy Doan and Pretrial Services Officer Ana Mendoza also

                                  16   appeared telephonically. Both parties were allowed an opportunity to call witnesses and to present

                                  17   evidence. Both parties presented their arguments by way of proffer through counsel. Either party

                                  18   may appeal this detention order to the assigned trial judge, U.S. District Judge Lucy Koh.

                                  19           Defendant is charged with violations of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(viii) and

                                  20   18 U.S.C. § 922(g)(1), which creates a rebuttable presumption of detention pursuant to

                                  21   18 U.S.C. § 3142(e)(3)(A). A pre-bail report prepared by Pretrial Services on May 20, 2020,

                                  22   recommends that defendant be detained as a risk of flight and as a danger to the community. As

                                  23   reasoned below the Court finds that Defendant has failed to satisfy his burden of production to

                                  24   rebut the presumption of detention.

                                  25           The Court adopts the facts set forth in the Pretrial Services report, supplemented by

                                  26   information presented at the hearing. The Court finds that the Government has established by

                                  27   more than a preponderance of the evidence that the Defendant poses a risk of nonappearance that

                                  28   cannot be reasonably mitigated by any combination of conditions. The reasons for detention
                                           Case 5:20-cr-00049-LHK Document 13 Filed 05/21/20 Page 2 of 3




                                   1   include the following: lack of verifiable current address; lack of a viable surety; absence of

                                   2   verifiable employment; a history of probation violations (2013, 2015); use of at least seven aliases;

                                   3   and family ties to a foreign country. As a mitigating factor, the defense argued that Defendant has

                                   4   no record of failure to appear for court. The Court finds that this factor is not enough to overcome

                                   5   the presumption of risk of nonappearance in light of factors cited above.

                                   6          The Court further finds that the Government has established by clear and convincing

                                   7   evidence that the Defendant poses a danger to the community that cannot be reasonably mitigated

                                   8   by any combination of conditions. The reasons for detention include the following: the nature of

                                   9   instant offense, which includes a weapons charge as Defendant was in possession of a loaded

                                  10   firearm at the time of arrest; a history of weapons charges (2017, 2019); the fact that Defendant

                                  11   was engaged in criminal activity while under supervision; Defendant’s arrest and conviction

                                  12   history.
Northern District of California
 United States District Court




                                  13          The Court notes that counsel for the Defendant also argued that Defendant should be

                                  14   released in light of the current COVID-19 pandemic and the fact that Defendant had tested

                                  15   positive for tuberculosis in 2019. The Pretrial Services report noted the test and that Defendant,

                                  16   39 years old, had recently completed a medication regimen for the positive rest result. The Court

                                  17   appreciates the significant concerns that COVID-19 presents, particularly in an environment, such

                                  18   as a jail, where social distancing may not be possible. However, the Court did not find the proffer

                                  19   persuasive in light of the factors in favor of detention set forth above.

                                  20

                                  21

                                  22

                                  23          The Defendant is committed to the custody of the Attorney General or his designated

                                  24   representative for confinement in a corrections facility separate, to the extent practicable, from

                                  25   persons awaiting or serving sentences or being held in custody pending appeal. The Defendant

                                  26   must be afforded a reasonable opportunity for private consultation with defense counsel. On order

                                  27   of a court of the United States or on the request of an attorney for the Government, the person in

                                  28   charge of the corrections facility must deliver the Defendant to a United States Marshal for the
                                                                                          2
                                          Case 5:20-cr-00049-LHK Document 13 Filed 05/21/20 Page 3 of 3




                                   1   purpose of an appearance in connection with a court proceeding.

                                   2

                                   3          IT IS SO ORDERED.

                                   4   Dated: May 21, 2020

                                   5

                                   6
                                                                                                 SUSAN VAN KEULEN
                                   7                                                             United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      3
